United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3776
                                    ___________

Ronald L. Satterlee,                    *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Internal Revenue Service; United States * Western District of Missouri.
of America; Commissioner of Internal *
Revenue Service,                        *      [UNPUBLISHED]
                                        *
            Appellees.                  *
                                  ___________

                              Submitted: September 25, 2007
                                 Filed: October 25, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Ronald L. Satterlee appeals the district court’s1 dismissal without prejudice of
his action challenging the result of a collection due process hearing relating to tax
deficiencies and a civil penalty assessed against him. Upon this court’s de novo
review, we conclude dismissal was proper for the reasons given by the district court.
See Ferris, Baker Watts, Inc. v. Ernst & Young, L.L.P., 395 F.3d 851, 853 (8th Cir.


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
2005) (Fed. R. Civ. P. 12(b)(6) dismissal standard of review). We also conclude the
district court did not abuse its discretion in denying Satterlee’s motion to reconsider.
See MIF Realty, L.P. v. Rochester Associates, 92 F.3d 752, 755 (8th Cir. 1996)
(standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-